DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 37 and 38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Original claims were directed to an object based on food identification as well as newly submitted claims 39-41 specific to food type, where claims 37 and 38 are specific to an alternative embodiment of the specification (par. 0028-0029) specific to identifying a container and more specifically a container material which would have been restricted as a species election had the claims been previously presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37 and 38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 24-26, 28-31, 35-36 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cochran et al. (20110002677).
Cochran teaches a method for operating a cooking appliance (par. 0203), said method comprising:

sensing, by a camera (par. 0230, 0246), light reflected in the cooking compartment (0230)
identifying, by a control device (par. 0229; 0247; 0251), a property of an object within the cooking compartment (par. 0229par. 0251; par. 0246 thickness) based on a camera image corresponding to the sensed light (par. 0230)
spectroscopically evaluating, by the control device, the sensed light (par. 0229; par. 0246; par. 0250 and
automaticallv controlling the cooking appliance, by the control device, to perform an action based on the identified property and a result of the spectroscopic evaluation (par. 0246, 0250; 0229).
With respect to claim 28, a cooking appliance, comprising: a cooking compartment (par. 0245),
at least one light source configured to radiate light into the cooking compartment (par. 0249),
a light sensor configured to measure light reflected in the cooking compartment (par. 0230, 0246), an evaluation device configured to execute a spectroscopic evaluation of light measured by the light sensor (par. 0229, 0246, 0250) and to perform object recognition on an image corresponding to the light measured by the light sensor (par. 0251) and a control device configured to control the cooking appliance depending on a result of the spectroscopic evaluation and a result of the object recognition (par. 0246, 0250, 0229).
With respect to claim 39, the method comprising sensing first light reflected in a cooking compartment when the cooking compartment is illuminated by light having a first wavelength range (par. 0250-0251), 
sensing second light reflected in the cooking compartment when the cooking compartment is illuminated by light having a second wavelength range (par. 0250-0251; second wavelength)
detecting an object within the cooking compartment based on object recognition performed on a camera image (par. 0250), the camera image corresponding to at least one of the sensed first light and sensed second light (par. 0250) and determining a property of 
With respect to claim 17, the light of the first wavelength range is irradiated into the cooking compartment at a first time and the light of the second wavelength range is irradiated into the cooking compartment at a second time, wherein sensing light reflected in the cooking compartment includes sensing light at the first time and sensing light at the second time (par. 0251), wherein the camera image is a composite camera image formed by a first camera image corresponding to light sensed at the first time and a second camera image corresponding to light sensed at the second time (par. 0251).
Where spectroscopically evaluating the sensed light includes determining a relationship between a sensed intensity of a first portion of the sensed light and a sensed intensity of a second portion of the sensed light (par. 0251).
Wherein spectroscopically evaluating the sensed light includes determining a variation over time determined relationship (par. 0251 periodically).
Wherein spectroscopically evaluating the sensed light includes, for each of one or more sub regions of a pixel sensor array of the camera, combining respective intensities sensed by each pixel of the sub region to obtain a combined sensed intensity corresponding to the sub region.
With respect to claim 24, the camera is positioned to sense predominantly light reflected diffusely in the cooking compartment (fig. 14a).
At least one of the first and second wavelength ranges of the light is an infrared wavelength range (par. 0206).
Wherein the infrared wavelength range includes near-infrared wavelengths (par. 0206).
The cooking appliance wherein the at least one light source includes a plurality of light sources each configured to generate light of respective wavelength ranges, and wherein the cooking appliance is configured to actuate the light sources temporally sequentially (par. 0202; 0222; 0250).
Wherein the at least one light source is configured to generate light of two or more different IR wavelength ranges (par. 0206; 0250).
Wherein two of the plurality of light sources are configured to generate light of different respective IR wavelength ranges (par. 0206, 0250).
The evaluation device is integrated into the control device (par. 0250).

Further comprising automatically controlling the cooking appliance based on the determined property (par. 0245 position; par. 0246).
Wherein detecting the object includes detecting a shape of the object based on object recognition (par. 0229, 0246), the method further comprising identifying a food type of the object based on the detected shape and the determined property (par. 0229, 0246).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran et al. (20110002677) in view of in view of Goldring et al. (20140320858).
Cochran is taken as above.

Thus with respect to claim 20, since Cochran and Goldring teach a same spectroscopic analysis of reflected light, since both teach such linked to kitchen appliances, since Cochran teaches a visible light smart camera (par. 0230).  It would have been obvious to one of ordinary skill in the art to incorporate the spectrometry system as taught by Goldring into the spectrometry system of Cochran thus determining a same characteristic property by comparing spectroscopic data using light reflected in the cooking compartment on a pixel basis by a camera as taught by Goldring (par. 0127-0128) for its art recognized and applicants intended purpose as taught by both providing spectroscopic evaluation implemented to spectroscopically evaluate measurement and results for each of several groups of pixels as taught by Goldring.
It would have been obvious to one of ordinary skill in the art to incorporate the spectrometry system as taught by Goldring into the spectrometry system of Cochran thus determining a same characteristic property by comparing spectroscopic data using light reflected in the cooking compartment on a pixel basis by a camera as taught by Goldring (par. 0127-0128) and more specifically evaluated for each pixel (par. 0128) for its art recognized and applicants intended purpose as taught by both providing spectroscopic evaluation implemented to spectroscopically evaluate measurement and results for each of several groups of pixels as taught by Goldring.
It would have been obvious to one of ordinary skill in the art to incorporate the spectrometry system as taught by Goldring into the spectrometry system of Cochran such that the camera provides object recognition as taught by Cochran thus determining a same characteristic property by comparing spectroscopic data using light reflected in the cooking compartment on a pixel basis by a camera as taught by Goldring (par. 0127-0128) for its art recognized and applicants intended purpose as taught by both providing detected wavelength ranges of interest depending on the specific spectral properties of the sample (par. 0120) such that spectroscopic evaluation implemented to spectroscopically evaluate measurement and results such that the spectroscopic evaluation being performed depending on a type of recognized object.
With respect to claim 22, Cochran teaches identifying the property of the object within the cooking compartment includes performing image recognition on the camera .

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) in view of Zeraschi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cochran et al. 
With respect to Goldring, Cochran teaches applicants claimed camera and evaluation device where Goldring is relied upon with respect to claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792